DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 01/22/2021 has been entered.  Claim 10 has been amended, and claims 11-15 remain pending in the application.

Specification
The objection to the specification in the office action mailed on 10/30/2020 has been withdrawn.

Claim Interpretation
The 12(f) rejection of claim 10 from the office action (page 4), mailed on 10/30/2020 remains rejected and still applies; the reasons for the rejection is noted in the previous office action mailed on 10/30/2020, and has been recited below, along with another 112(f) rejection for claim 10, regarding “a means for rotating”, line 19, also cited in the rejection below of this section.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) does not recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/050491 A1-Scherman et al., and further in views of US 5992431-Weber et al. and US 9333479 B2-Persson et al.

	Claim 1: “Method for performing, by means of solid reaction members, a biological or chemical transformation, or physical or chemical trapping from, or release of agents to, a fluidic media, and a subsequent cleaning of a reactor”:  Scherman et al. 
“wherein said reactor comprises: a vessel in which a transformation device has been mounted,”:  Scherman et al. disclose a reactor vessel in which reactor vessel is a transformation device has been mounted (pg. 2, lines 5-6).
“said transformation device comprising a cylindrical flow distributor comprising a top wall, a bottom wall and a peripheral wall extending between the top and bottom walls”:  Scherman et al. disclose said transformation device comprising a flow distributor having an essentially cylindrical shape (pg. 3, lines 6-7); Scherman et al. disclose a first essentially flat surface 16 (top wall), a second essentially flat surface 18 (bottom wall), and a peripheral wall 20 (pg. 3, lines 7-9, Figs. 1-3), further, Figs. 1 illustrates a peripheral wall 20 extending between the top wall 16 and the bottom wall 18.
“whereby said walls define at least one confinement in which said solid reaction members can be trapped and in which said transformation is performed”:  Scherman et al. discloses at least one confinement wherein 
“the flow distributor further comprising: at least one opening located in the vicinity of the centre of the bottom wall,”:  Scherman et al. disclose at least one fluid medium inlet (pg. 3, lines 9-10) located at the centre of said second surface (bottom wall, surface 18, pg. 3, 10-11).
“said opening being adapted for receiving fluid medium”:  Scherman et al. disclose the at least one fluid medium inlet is for receiving fluid medium (pg. 3, line 10).
“and initially suspended solid reaction members and releasing fluid medium and used solid reaction members which have been entrapped in said confinement”:  Scherman et al. disclose the inlet is a cavity for trapping said solid members; further, Scherman et al. disclose the at least one fluid medium inlet in an at least one confinement.
“at least one fluid medium outlet permeable for said fluid medium but impermeable for solid reaction members, said at least one fluid medium outlet being located on said peripheral wall,”:  Scherman et al. disclose at least one fluid medium outlet permeable for said fluid medium but impermeable for said carriers, said outlet being located on said peripheral surface; further, Scherman et al. disclose the term "carrier" relates to any kind of solid support on to which an enzyme may be immobilized in a 
“a means for rotating the transformation device”:  Scherman et al. disclose a means for rotating and/or oscillating the device (pg. 3, line 17); further, Scherman et al. disclose a reactor vessel in which reactor vessel is a transformation device (pg. 2, lines 5-6).
“a) supplying to the vessel a desired amount of solid reaction members”:  Scherman et al. disclose solid members capable of inducing transformation (pg. 3, line 23).
“b) filling the vessel with fluidic media to a desired level”: Scherman et al. disclose adding the fluid medium to the reactor vessel (pg. 3, line 18).
“c) performing a chemical reaction by rotating the flow distributor at an operation speed until the chemical reaction between the solid reaction members and the fluidic media is deemed to have reached a target level, during which rotation a vortex is generated causing the solid reaction members to be sucked and forced together with the fluid media into the confinement of the flow distributor via its central bottom opening, whereby the solid reaction members 4PATENT Atty. Dkt. No. AWA112will be trapped against the inner walls of the flow distributor while the fluid medium is allowed to transfer in the radial direction out of the flow distributor via the at least one fluid medium outlets located in the peripheral wall of the flow distributor”: Scherman et al. disclose the present invention provides a process for chemical and/or biological transformation (pg. 2, lines 31-32).  Further, Scherman et al. 
“d) setting the rotation speed of the flow distributor to a liquid draining speed;”: Scherman et al. disclose the process further comprises the steps of removing said fluid medium from said reaction vessel while maintaining rotation of said flow distributor at said minimum rotation speed, thereby draining said flow distributor (pg. 6, lines 21-24).
“f) repeating steps b)-e) until the solid reaction members have been consumed or until a desired total volume of fluidic media has been processed;”:  Scherman et al. disclose the experiment was repeated (pg. 12, line 2).
“g) setting the rotation speed of the flow distributor to a solid member releasing speed”:  Scherman et al. rotating said flow distributor using said 

Regarding claim 10, Scherman et al. teaches the invention discussed above.  However, Scherman et al. does not teach a nozzle.  
For claim 10, Weber et al. teaches a fluid container with sidewalls and the nozzles are connected to the sidewalls (Col. 2, lines 41-42), which reads on the instant claim limitation of at least one nozzle arranged on the inner wall of the vessel.
It would have been obvious to one of ordinary skill in the art to modify the invention of Scherman et al. to further include nozzles connected to the sidewalls of a fluid container as taught by Weber et al., because Weber et al. teaches a nozzle system connected to the fluid container and comprising a plurality of nozzles for introducing a fluid into the fluid container (Col. 1, lines 41-43) and Weber et al. teaches advantageously, at least some of the nozzles have different spray angles (Col. 1, lines 45-46).
Regarding claim 10, modified Scherman et al. teaches the invention discussed above.  Further, modified Scherman et al. teaches the draining from the flow distributor (pg. 6, lines 24-25) and modified Scherman et al. teaches the solid members discussed above.  However, modified Scherman et al. does not explicitly teach a bottom valve.

It would have been obvious to one of ordinary skill in the art to take the modified invention of Scherman et al., and further include a bottom valve in the flow distributor as taught by Perrson et al., because Perrson et al. teaches the valve hence allows the fluidic medium to be drawn into the confinement 92 that is adapted to accommodate a solid member(s), which (if necessary) is/are kept in place by a suitable mesh or frit 93 (Col. 13, lines 17-20); further, Perrson et al. teaches the fluidic medium can be circulated from the batch reactor through a packed reservoir containing the solid member by means of a specially designed flow system comprising pumps and/or valves or the like, in order to accomplish the convective mass transfer needed for the reactions to take place (Col. 1, lines 52-57).

Regarding claim 10, modified Scherman et al. teaches the invention discussed above.  Further, modified Scherman et al. teaches a peripheral wall, solid reaction members entrapped in confinement, and a bottom valve discussed above.  However, modified Scherman et al. does not teach a nozzle.  
For claim 10, Weber et al. teaches a fluid container with nozzles are connected to the sidewalls (Col. 2, lines 41-42) which reads on the instant claim limitation of at least one nozzle.
It would have been obvious to one of ordinary skill in the art to modify the invention of Scherman et al. to further include nozzles connected to the sidewalls of a 
  
Claim 11: “wherein the cleaning fluid and the treated fluidic media when released from the vessel via the bottom valve are fed to different dedicated collecting vessels.”:  Scherman et al. disclose an outlet 44 for removing fluid medium (pg. 10, line 9, Fig. 4); Fig. 4 illustrates a bottom outlet; Scherman et al. disclose a washing solution (pg. 14, line 5)

Regarding claim 11, modified Scherman et al. teaches the invention discussed above in claim 10.  However, modified Scherman et al. does not explicitly teach a bottom valve.
For claim 11, Persson et al. teaches a flow-operated valve located in the flow distributor (Col. 4, line 47) and Fig. 9 illustrates a bottom valve 97), which reads on the instant claim limitation of a bottom valve.
It would have been obvious to one of ordinary skill in the art to take the modified invention of Scherman et al., and further include a bottom valve in the flow distributor as taught by Perrson et al., because Perrson et al. teaches the valve hence allows the fluidic medium to be drawn into the confinement 92 that is adapted to accommodate a solid member(s), which (if necessary) is/are kept in place by a suitable mesh or frit 93 

Claim 12: “wherein the cleaning fluid and treated fluidic media are filtered before being fed to the respective dedicated collecting vessels.”:  Scherman et al. disclose a filtering means (pg. 10, line 5).

Claim 13: “wherein the cleaning fluid is recirculated.”:  Scherman et al. disclose the flow distributor was then washed three times by spinning the flow distributor at 500 rpm, in a washing solution (pg. 17, lines 5-6); Scherman et al. disclose it is also very simple and convenient to wash and recycle the biocatalyst particle (pg. 17, lines 17-18).

Claim 14: “in which the cleaning fluid is the same fluid as the fluidic media.”: Scherman et al. disclose the term "fluid medium" relates to the liquid phase in which the starting material is dissolved; typically, the constituents of the medium are not transformed by the transformation process; typical examples of constituents of a fluid medium are water and/or an organic solvent, buffering compounds, and stabilizing compounds (pg. 5, lines 20-24); Scherman et al disclose a washing solution consisting of sodium phosphate buffer (pg. 14, lines 5-6).

Claim 15: “in which the cleaning fluid is supplied as a continuous or a pulsating flow.”:  Scherman et al. disclose the distributor was then washed three times by spinning the flow distributor at 500 rpm, 30 °C, in a washing solution (pg. 14, lines 4-5).
  

Response to Arguments
Applicant’s arguments with respect to claim 10 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the bottom of pg. 2 and the top of pg. 3, of the applicant’s arguments, pertaining to the amended claim limitation of “at least one nozzle arranged on the longitudinal inner wall of the vessel, and wherein the at least one nozzle arranged to direct a flow of a cleaning fluid in a direction towards a longitudinal centre axis of the flow distributor.”; this limitation has been met via the new prior art reference of Weber et al., where Weber et al. teaches a fluid container with sidewalls and the nozzles are connected to the sidewalls (Col. 2, lines 41-42), further, the prior art reference of Weber et al. teaches a nozzle system connected to the fluid container and comprising a plurality of nozzles for introducing a fluid into the fluid container (Col. 1, lines 41-43) and Weber et al. teaches advantageously, at least some of the nozzles have different spray angles (Col. 1, lines 45-46), which meets the amended limitation of the nozzle arranged to direct a flow of cleaning fluid in a direction of a longitudinal center axis of the flow distributor, as discussed above in the rejection.

Regarding pg. 4 of the applicant’s arguments, which is again drawn the no longer relied up secondary reference of Sim et al., the amended limitation of “at least one nozzle arranged on the longitudinal inner wall of the vessel, and wherein the at least one nozzle arranged to direct a flow of a cleaning fluid in a direction towards a longitudinal centre axis of the flow distributor.”, this limitation has been met via the new prior art reference of Weber et al., where Weber et al. teaches a fluid container with sidewalls and the nozzles are connected to the sidewalls (Col. 2, lines 41-42), further, the prior art reference of Weber et al. teaches a nozzle system connected to the fluid container and comprising a plurality of nozzles for introducing a fluid into the fluid container (Col. 1, lines 41-43) and Weber et al. teaches advantageously, at least some of the nozzles have different spray angles (Col. 1, lines 45-46), which meets the amended limitation of the nozzle arranged to direct a flow of cleaning fluid in a direction of a longitudinal center axis of the flow distributor, as discussed above in the rejection.  Further, the prior art reference of Sim et al. has not been relied up for the current amended limitation of claim 10, as discussed above in this section as well as above in the current rejection.  Therefore, dependent claims 11-15 stand are rejected as they depend on independent claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799